DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 14, 2022 has been entered.  Claims 1 and 3 – 6 are pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 112(a) rejection, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed June 23, 2022.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed October 14, 2022, with respect to the 35 U.S.C. 101 rejections of claims 1 and 3 – 6 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of June 23, 2022 have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1 and 3 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claims 1 and 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al. (US Patent Application Publication No. 2018/0286389), hereinafter Kawachi, in view of Scanlon et al. (US Patent No. 9,900,556), hereinafter Scanlon, and Runcie (US Patent No. 8,116,439).
Regarding claim 1, Kawachi discloses a meeting support system, comprising:
a meeting support device, used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
and a terminal, used by a second participant (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."; Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
wherein the meeting support device comprises: a receiver, acquiring a voice signal of an utterance information of the first participant (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
at least one first processor, performing voice recognition and textualization on the voice signal to generate utterance information (Paragraph 0007, lines 1-5, “A conference system according to one aspect of the present invention includes an utterance indication processing unit configured to display text information representing utterance content of each speaker on a display unit of each of one or more terminals”);
a display device, displaying at least the utterance information of the first participant (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
a second processor (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."),
and displaying a notification to the first participant regarding not to start a next utterance on the display device according to the wait request (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: receiving a wait request from the terminal that also displays the utterance information of the first participant; a notification to the first participant regarding not to start a next utterance.
Scanlon teaches: receiving a wait request from the terminal that also displays the utterance information of the first participant (Column 17, lines 42-62, "In some embodiments, the virtual co-location device 506 may be utilized to effectuate a virtual “hand raising” to get the attention of local meting attendees. During a teleconference defined by the exchange of data at “7”, “8”, “9”, and/or 37 10, for example, a remote user logged into a client-side (e.g., remote and/or mobile device) application executing on the remote device 502 and participating in ongoing collaboration with one or more workers in the room may desire to be heard and/or noticed. The remote user may cause the beacon 514a to be lit, for example, indicating that remote user would like to make a spoken comment. This mitigates or overcomes one of the difficulties of remote collaboration, as compared to in-person collaboration. With in-person collaboration, a person can raise their hand or use a variety of different body language postures to signal their desire to comment that are not available to the typical remote participant. With the remote device 502 operating in conjunction with the virtual co-location device 506, however, the remote user may remotely activate the beacon 514a by selecting, e.g., clicking on with a mouse, a “Raise Hand” soft button output via the remote device 502."; Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The remote user activating the beacon by selecting a “Raise Hand” soft button on the remote device to provide an indication that the remote user would like to provide spoken commentary reads on receiving a wait request from the terminal that also displays the utterance information of the first participant.),
a notification to the first participant regarding not to start a next utterance (Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The beacon indicating that the remote user would like to provide spoken commentary reads on a notification to the first participant regarding not to start a next utterance.).
Scanlon teaches a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary in order to provide one or more remote users opportunities for collaboration with a local user or a team of users (Column 1, lines 58-64, "In some embodiments, systems and methods are provided for virtual co-location for facilitating collaboration between a local user in a room and a remote user outside the room, utilizing, for example, an IOT device and a remote computer. According to some embodiments, the systems and methods may provide one or more remote users opportunities for collaboration with a local user (and/or team of users).").
Kawachi and Scanlon are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Scanlon to provide for a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary.  Doing so would allow for providing one or more remote users opportunities for collaboration with a local user or a team of users.
Kawachi in view of Scanlon does not specifically disclose: when receiving a wait request from the terminal, determining whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal; a notification when it is determined that the utterance of the first participant has finished.
Runcie teaches:
when receiving a wait request from the terminal, determining whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like."; Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”; Waiting for a pause of a specified minimum duration to display a notification reads on determining whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal.);
a notification when it is determined that the utterance of the first participant has finished (Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”).
 	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi, Scanlon, and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi in view of Scanlon to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 3, Kawachi in view of Scanlon and Runcie discloses the meeting support system as claimed in claim 1.  Kawachi further discloses:
wherein the second processor of the meeting support device associates a fact that the wait request was made for a previous utterance with a meeting minutes and associates a fact that the wait request was made for a latest utterance with the meeting minutes (Paragraph 0059, lines 1-5, "The minutes creating section 306 creates minutes on the basis of utterance content text and voice signals output by the text correction unit 305. The minutes creating section 306 causes the minutes and voice log storage unit 50 to store the created minutes and corresponding voice signals."; Paragraph 0137, lines 1-10, "The notification distribution unit 353 of the conference support apparatus 30 outputs requesting user display information and notification text set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information to the minutes creating section 306. The minutes creating section 306 sets the requesting user display information and the notification text output from the notification distribution unit 353, like utterance information, in minutes information."; Including a notification of a speech rate reduction request in the minutes reads on associating a wait request with meeting minutes, since it would be obvious to also include the occurrence of a wait request in the minutes.).
Runcie further teaches:
determining if the utterance of the first participant is ongoing at a time of receipt of the wait request or the utterance of the first participant is not ongoing at the time of receipt of the wait request (Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi, Scanlon, and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi in view of Scanlon and Runcie to further incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 4, Kawachi in view of Scanlon and Runcie discloses the meeting support system as claimed in claim 1.  Kawachi further discloses:
wherein the terminal comprises: an I/O device (Paragraph 0044, lines 1-5, "The terminal 20 is a computer terminal such as a smart phone, a tablet terminal, a personal computer, or the like. The terminal 20 includes an operation unit 201, a processing unit 202, a display unit 203, and a communication unit 204.").
Runcie further teaches:
transmitting the wait request to the meeting support device (Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
	Runcie teaches sending an interrupt request to a device and determining if the request in interrupting a user in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi, Scanlon, and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi in view of Scanlon and Runcie to further incorporate the teachings of Runcie to send an interrupt request to a device and determine if the request in interrupting a user.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 5, Kawachi discloses a meeting support method for a meeting support system comprising a meeting support device used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
and a terminal used by a second participant (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."; Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
the meeting support method comprising: acquiring a voice signal of an utterance of the first participant by a receiver of the meeting support device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
performing voice recognition and textualization on the voice signal to generate utterance information by at least one first processor of the meeting support device (Paragraph 0007, lines 1-5, “A conference system according to one aspect of the present invention includes an utterance indication processing unit configured to display text information representing utterance content of each speaker on a display unit of each of one or more terminals”);
displaying at least the utterance information of the first participant by a display device of the meeting support device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
a second processor (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311.");
and displaying a notification to the first participant regarding not to start a next utterance on the display device according to the wait request (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: receiving a wait request from the terminal that also displays the utterance information of the first participant; a notification to the first participant regarding not to start a next utterance.
Scanlon teaches: receiving a wait request from the terminal that also displays the utterance information of the first participant (Column 17, lines 42-62, "In some embodiments, the virtual co-location device 506 may be utilized to effectuate a virtual “hand raising” to get the attention of local meting attendees. During a teleconference defined by the exchange of data at “7”, “8”, “9”, and/or 37 10, for example, a remote user logged into a client-side (e.g., remote and/or mobile device) application executing on the remote device 502 and participating in ongoing collaboration with one or more workers in the room may desire to be heard and/or noticed. The remote user may cause the beacon 514a to be lit, for example, indicating that remote user would like to make a spoken comment. This mitigates or overcomes one of the difficulties of remote collaboration, as compared to in-person collaboration. With in-person collaboration, a person can raise their hand or use a variety of different body language postures to signal their desire to comment that are not available to the typical remote participant. With the remote device 502 operating in conjunction with the virtual co-location device 506, however, the remote user may remotely activate the beacon 514a by selecting, e.g., clicking on with a mouse, a “Raise Hand” soft button output via the remote device 502."; Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The remote user activating the beacon by selecting a “Raise Hand” soft button on the remote device to provide an indication that the remote user would like to provide spoken commentary reads on receiving a wait request from the terminal that also displays the utterance information of the first participant.),
a notification to the first participant regarding not to start a next utterance (Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The beacon indicating that the remote user would like to provide spoken commentary reads on a notification to the first participant regarding not to start a next utterance.).
Scanlon teaches a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary in order to provide one or more remote users opportunities for collaboration with a local user or a team of users (Column 1, lines 58-64, "In some embodiments, systems and methods are provided for virtual co-location for facilitating collaboration between a local user in a room and a remote user outside the room, utilizing, for example, an IOT device and a remote computer. According to some embodiments, the systems and methods may provide one or more remote users opportunities for collaboration with a local user (and/or team of users).").
Kawachi and Scanlon are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Scanlon to provide for a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary.  Doing so would allow for providing one or more remote users opportunities for collaboration with a local user or a team of users.
Kawachi in view of Scanlon does not specifically disclose: when receiving a wait request from the terminal, determining whether the utterance of the first participant has finished; a notification when it is determined that the utterance of the first participant has finished.
Runcie teaches:
when receiving a wait request from the terminal, determining whether the utterance of the first participant has finished (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like."; Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”; Waiting for a pause of a specified minimum duration to display a notification reads on determining whether the utterance of the first participant has finished.);
a notification when it is determined that the utterance of the first participant has finished (Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”).
 	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi, Scanlon, and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi in view of Scanlon to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 6, Kawachi discloses a non-transitory computer-readable medium storing a program for a computer of a meeting support device in a meeting support system, the meeting support system comprising the meeting support device (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
and a terminal (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."; Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
the meeting support device having a receiver (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
and a display device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."),
being used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."),
and the terminal being used by a second participant (Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
wherein the program causes the computer to: acquire a voice signal of an utterance of the first participant from the receiver (Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302."),
perform voice recognition and textualization on the voice signal to generate utterance information (Paragraph 0007, lines 1-5, “A conference system according to one aspect of the present invention includes an utterance indication processing unit configured to display text information representing utterance content of each speaker on a display unit of each of one or more terminals”);
display at least the utterance information of the first participant on the display device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
and display a notification to the first participant regarding not to start a next utterance on the display device according to the wait request (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: receiving a wait request from the terminal that also displays the utterance information of the first participant; a notification to the first participant regarding not to start a next utterance.
Scanlon teaches: receiving a wait request from the terminal that also displays the utterance information of the first participant (Column 17, lines 42-62, "In some embodiments, the virtual co-location device 506 may be utilized to effectuate a virtual “hand raising” to get the attention of local meting attendees. During a teleconference defined by the exchange of data at “7”, “8”, “9”, and/or 37 10, for example, a remote user logged into a client-side (e.g., remote and/or mobile device) application executing on the remote device 502 and participating in ongoing collaboration with one or more workers in the room may desire to be heard and/or noticed. The remote user may cause the beacon 514a to be lit, for example, indicating that remote user would like to make a spoken comment. This mitigates or overcomes one of the difficulties of remote collaboration, as compared to in-person collaboration. With in-person collaboration, a person can raise their hand or use a variety of different body language postures to signal their desire to comment that are not available to the typical remote participant. With the remote device 502 operating in conjunction with the virtual co-location device 506, however, the remote user may remotely activate the beacon 514a by selecting, e.g., clicking on with a mouse, a “Raise Hand” soft button output via the remote device 502."; Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The remote user activating the beacon by selecting a “Raise Hand” soft button on the remote device to provide an indication that the remote user would like to provide spoken commentary reads on receiving a wait request from the terminal that also displays the utterance information of the first participant.),
a notification to the first participant regarding not to start a next utterance (Column 18, lines 18-22, "By remotely activating the beacon 516a, the remote user can provide an effective indication that they would like to provide spoken commentary, e.g., even while the underlying teleconference is in progress."; The beacon indicating that the remote user would like to provide spoken commentary reads on a notification to the first participant regarding not to start a next utterance.).
Scanlon teaches a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary in order to provide one or more remote users opportunities for collaboration with a local user or a team of users (Column 1, lines 58-64, "In some embodiments, systems and methods are provided for virtual co-location for facilitating collaboration between a local user in a room and a remote user outside the room, utilizing, for example, an IOT device and a remote computer. According to some embodiments, the systems and methods may provide one or more remote users opportunities for collaboration with a local user (and/or team of users).").
Kawachi and Scanlon are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Scanlon to provide for a remote user activating a beacon by selecting a “Raise Hand” soft button on a remote device to provide an indication that the remote user would like to provide spoken commentary.  Doing so would allow for providing one or more remote users opportunities for collaboration with a local user or a team of users.
Kawachi in view of Scanlon does not specifically disclose: determine whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal when receiving a wait request from the terminal; a notification when it is determined that the utterance of the first participant has finished.
Runcie teaches:
determine whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal when receiving a wait request from the terminal (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like."; Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”; Waiting for a pause of a specified minimum duration to display a notification reads on determining whether the utterance of the first participant has finished by determining whether no utterance has occurred for a predetermined period of time in the voice signal.);
a notification when it is determined that the utterance of the first participant has finished (Column 6, lines 24-29, “The activity analyzer 216, which is always in operation when the computer is activated, seeks to identify an actual or likely pause of a specified minimum duration in user activity (or activity boundary) during which the notification may be displayed on the GUI.”).
 	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi, Scanlon, and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi in view of Scanlon to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES BOGGS/           Examiner, Art Unit 2657                                                                                                                                                                                             
/DANIEL C WASHBURN/           Supervisory Patent Examiner, Art Unit 2657